Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 99.6(t)(x) SAMPLE College Retirement Equities Fund 730 Third Avenue, New York, New York 10017-3206 Telephone: 800-842-2733 Group Unit-Annuity Contract Contract Number: X- XXXX-XXX Date of Issue: January 1, 2006 Policyholder: ABC Institution This Group Annuity Contract (the "Contract") is a contract between you ("the Policyholder") and COLLEGE RETIREMENT EQUITIES FUND ("CREF"). This page refers briefly to some of the features of the Contract. The next pages set forth in detail the rights and obligations of both CREF and the Policyholder under the Contract. PLEASE READ THE CONTRACT.
